                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JEREMY BELL,

             Plaintiff,
v.                                                         CV No. 17-954 KG/CG

MADRON SERVICES, INC., et al.,

             Defendant.

          ORDER VACATING AND RESETTING STATUS CONFERENCE

      THIS MATTER is before the Court on Defendants’ Status Report, (Doc. 35), filed

January 6, 2020; the Court’s Amended Order for Joint Status Report and Setting

Telephonic Status Conference, (Doc. 34), filed December 30, 2019; and the Court’s

Order to Show Cause, (Doc. 36), filed January 8, 2020.

      IT IS THEREFORE ORDERED that the status conference scheduled on

Wednesday, January 15, 2020, at 10:00 a.m. is hereby VACATED.

      IT IS FURTHER ORDERED that the status conference shall be reset for

Monday, January 27, 2020, at 2:30 p.m. The parties shall call Judge Garza’s AT&T

Teleconference line at (877) 810-9415, follow the prompts, and enter the Access Code

7467959, to be connected to the proceedings.

      IT IS SO ORDERED.


                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
